Citation Nr: 1741496	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  10-18 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a left lower extremity disability.

2.  Whether new and material evidence has been received to reopen the claim for service connection for a right lower extremity disability.

3.  Whether new and material evidence has been received to reopen service connection for right ear hearing loss.

4.  Whether new and material evidence has been received to reopen service connection for right eye vision loss.

5.  Entitlement to a rating in excess of 20 percent for diabetes mellitus (DM).

6.  Entitlement to service connection for right shoulder disability.


7.  Entitlement to a rating in excess of 20 percent for residuals of a shell fragment wound (SFW) of the left shoulder.

8.  Entitlement to a rating in excess of 10 percent for residuals of a SFW to the skull with headaches.

9.  Entitlement to eligibility for an automobile or adaptive equipment grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active honorable service from February 1960 to May 1962, and from February 1966 to November 1970; subsequent service from November 1970 to May 1975 was under other than honorable conditions and is considered a bar to Department of Veterans Affairs (VA) benefits.  See April 1983 VA Administrative Decision.  The Veteran received the Combat Infantryman Badge (CIB) and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VA Regional Office (RO) in Cleveland, Ohio.  To the extent that the RO reopened claims, the Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran testified at a Travel Board hearing at the RO before the undersigned in May 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for right shoulder disability; entitlement to a rating in excess of 20 percent for residuals of a SFW of the left shoulder; entitlement to a rating in excess of 10 percent for residuals of a SFW to the skull with headaches; and entitlement to eligibility for an automobile or adaptive equipment grant, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In February 2006, the RO declined to reopen the claim of service connection for a left leg disorder.  The Veteran did not appeal.

2.  Evidence submitted since the RO's February 2006 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of service connection for a left leg disorder, and therefore does not raise a reasonable possibility of substantiating the claim.

3.  In April 2007, the RO declined to reopen the claims of service connection for right leg, right ear hearing loss, and right eye vision loss disorders. The Veteran did not appeal this decision.

4.  Evidence submitted since the RO's April 2007 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claims of service connection for right leg, right ear hearing loss, and right eye vision loss disorders, and therefore does not raise a reasonable possibility of substantiating the claims.

5.  The Veteran's DM does not require insulin.


CONCLUSIONS OF LAW

1.  The RO's February 2006 rating decision which declined to reopen the claim of service connection for a left leg disorder is final, and new and material evidence has not been received to reopen that claim.  38 U.S.C.A. § 7105 (West 2014).

2.  The RO's April 2007 decision which declined to reopen the claims of service connection for right leg, right ear hearing loss, and right eye vision loss disorders is final, and new and material evidence has not been received to reopen that claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for a rating in excess of 20 percent for DM have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 7913 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran was also afforded a Board hearing which was adequate.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Preliminary Matters

The Veteran served in combat during the Vietnam War era and was awarded the Combat Infantryman Badge (CIB).  This is prima facie evidence of his combat service, meaning conclusive evidence he participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and did not instead only serve in a general "combat area" or "combat zone" but did not himself engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  This determination is made on a case-by-case basis.  See also Moran v. Peake,525 F.3d 1157 (Fed. Cir. 2008).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran's personnel records establish that he sustained a SFW to the left shoulder in combat in June 1968.  He was also awarded the Purple Heart Medal for wounds sustained in combat in November 1971, although the nature/location of the wounds is not shown.  He has been granted service connection for left shoulder SFW as well as SFW to the skull as wounds sustained during the first period of service which was found to include combat.  However, an April 1983 Administrative Decision determined that only the Veteran's active service through November 27, 1970, was considered honorable.  The later period of service from November 28, 1970 to May 23, 1975, was under other than honorable conditions and was considered to be a bar to VA benefits under the provisions of VAR 1012 (C)(2); thus the period for which the Purple Heart was awarded is not a period of service for which service connection may be awarded.  Specifically, since this Administrative Decision was never appealed or otherwise revised, only disabilities attributable to the Veteran's service through November 27, 1970 are subject to service connection.  


New and Material

An August 1984 rating decision denied service connection for a right foot condition.  The Veteran appealed that rating decision.  A subsequently issued statement of the case also addressed the right lower extremity.  An August 1985 Board decision denied service connection for a right foot disorder; the right lower extremity was addressed in that decision.  In an October 1990 rating decision, service connection for a right leg condition was again denied.  In addition, service connection for vision loss was denied.  

A December 1990 rating decision denied service connection for a left leg condition.  A January 1991 rating decision denied service connection for right ear hearing loss.  A February 1991 rating decision denied service connection for left leg and bilateral hearing loss conditions.  The denial of service connection for hearing loss was confirmed in May 1992.  The Veteran appealed the denial of service connection for hearing loss which was then remanded by the Board in November 1995.  In July 1996, the prior the denial of service connection for a right foot condition was denied. 

In May 1998, the Board determined that new and material evidence had not been received to reopen the claim of service connection for a right foot disability (also considering the right lower extremity in the decision) and also denied service connection for bilateral hearing loss.  An August 1991 rating decision declined to reopen the claims of service connection for hearing loss, and right and left leg disorders.  An August 2002 rating decision continued those determinations as to the right leg and hearing loss. 

In February 2006, the RO again declined to reopen the claims of service connection for hearing loss, and right and left leg disorders.  An October 2006 rating decision continued the determination on the right leg and right ear hearing loss.  In addition, service connection for right eye vision loss was denied.  An April 2007 rating decision again denied service connection for the right leg, right ear hearing loss, and right eye vision loss.  

Thus, the last denial of service connection for the left leg was in February 2006.  The last denial of service connection for right leg, right ear hearing loss, and right eye vision loss was the April 2007 rating decision.  The Veteran did not perfect an appeal to those determinations and pertinent evidence received within a year.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's October 2006 decision is final as to the issue of service connection for a left leg disorder and the April 2007 decision is final as to the issues of service connection for the right lower extremity, right ear hearing loss, and right eye vision loss.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  Furthermore, the Federal Circuit has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  The Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

Additional evidence has been added to the record since the final rating decisions.

In May 2008, the Veteran was afforded a VA examination.  The Veteran reported that he sustained SFW injuries at Long Binh the right lower extremity (right medial calf and posterior calf), to the anterior left calf, dorsum of both feet, both elbows, right shoulder, and occiput with skull fracture.  Since then, he said he has had no ability to hear on the right or vision in the right eye.  Afterwards, he stated that he was on a permanent profile for the right leg.  He indicated that he had worn bilateral short leg braces since service.  The Veteran also had DM and reported having a tingling dysesthesias present in feet and right hand since his injury.  On examination, the Veteran walked slowly with a slightly broad-based gait favoring  right lower extremity.  His cranial nerves II-XII were intact, but the Veteran claimed to have no vision toward the right; both eyes tracked on a moving target without coarse saccades or nystagmus, but had internuclear ophthalmoplegia; fundi was not examined.  The diagnoses included DM without neuropathy; status post SFWs to occiput, right upper extremity and bilateral lower extremities; sensory neuropathies in right upper extremity and bilateral lower extremities secondary to the DM and the SFWs; and post-concussion headaches.  The examiner noted that the Veteran sustained multiple SFWs in June 1967.  Current neurological examination showed some limitation in the right upper extremity and in strength in the affected areas, but no atrophy or loss of deep tendon reflexes (indicating that pain, not paralysis, accounts for weakness).  There was also a loss of sensation in the affected areas likely due to superficial sensory neuropathies from SFWs; there was no evidence of diabetic neuropathy.  Monofilament sensation was preserved in the left foot and all fingers.  A head MRI was negative.  There was no evidence of encephalomalacia, which the examiner stated would have shown up on MRI if he had ever sustained a contusion (bruise) of the brain.  Thus, any hearing loss or vision loss that occurred following the June 1967 injury was not due to injury of the brain.  In summary, there was no objective evidence that his symptoms of pain, numbness, and weakness were due to injury of the central or peripheral nervous systems.  

In September 2009, the Veteran reported having left knee/leg pain.  The examiner indicated that he probably did have peripheral neuropathy and he might well have had some nerve injury at the time of his injury in Vietnam.

In June 2010, the Veteran was afforded an audiological examination; however, the examination results were too unreliable for the examiner to make a diagnosis or render an opinion.  On eye examination, it was noted that the Veteran's ability on examination to read the distance acuity chart was reduced, but was improved to 20/50 in each eye after performing binocular refraction.  Otherwise, ocular health was normal.  The examiner stated that the Veteran's reports of visual impairment were not consistent with the visual acuity and visual field testing results.  Therefore, the VA examiner could not provide an opinion.

In June 2010, the Veteran was afforded another examination which yielded diagnoses of lower limb lymphedema secondary to shrapnel injury and small fiber cutaneous nerves damage secondary to shrapnel injury.  The Veteran reported that he suffered these injuries in 1973.  After reviewing the record, the examiner noted that there was evidence that the Veteran had injury and disease affecting the lower limbs.  There were visible shrapnel wounds to the lower limbs.  Therefore, it was the examiner's opinion that the Veteran's bilateral lower limb pain, numbness and tingling (due to small fiber cutaneous nerve damage), and lymphedema were at least as likely as not caused by or related to the shrapnel injury that occurred while serving in Vietnam (in 1973 per the Veteran's report).  The Veteran was also diagnosed with mild degenerative joint disease of both knees.  After further assessment, the examiner noted that the majority of symptoms that the Veteran was describing as bilateral knee pain were the pain that he attributed to the swelling in his calves.  The pain and swelling in the calves was more likely a result of lower limb lymphedema and small fiber cutaneous nerves damage secondary to shrapnel injury.  Otherwise, it was the examiner's opinion that the Veteran's mild bilateral knee degenerative joint disease was less likely as not caused by or a result of injuries in which he sustained during combat in Vietnam.

In December 2014, the Veteran was afforded an audiological examination; however, the examination results were too unreliable for the examiner to make a diagnosis or render an opinion.

With regard to the right and left lower extremities, no new and material evidence has been received since the additional evidence, while showing that the Veteran sustained injuries to the right and left lower extremities, also reflects that the injuries were incurred during the period of service after November 27, 1970, and service connection may not be established for a disease or injury incurred during that period.  Thus, there is not sufficient new and material evidence to warrant a reopening of the claim of service connection for right and left lower extremity disabilities.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  With regard to right ear hearing loss, the additional evidence does not tend to show that right ear hearing loss is attributable to the first period of service or within a presumptive period.  The additional evidence reflects unreliable examination findings with no positive opinion.  Thus, there is not sufficient new and material evidence to warrant a reopening of the claim of service connection for right ear hearing loss.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  With regard to right eye vision loss, the additional evidence does not tend to show that right eye vision loss is attributable to the first period of service.  The additional evidence reflects that an opinion could not be provided based on inconsistent examination findings with no otherwise positive opinion.  Thus, there is not sufficient new and material evidence to warrant a reopening of the claim of service connection for right eye vision loss disability.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

Increased Rating for DM

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

DM is rated pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  The Veteran has been assigned a 20 percent rating.  

A 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent evaluation.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation; noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 and Note 1.

In this case, the Veteran has been assigned separate ratings for his peripheral neuropathy.  

In April 2008, the Veteran was afforded a VA examination.  With regard to current symptoms, the Veteran reported daily episodes of hypoglycemia per week.  He indicated that he had pins and needles sensations to mostly the left lower leg.  The Veteran had never been hospitalized for hypoglycemia and had never had an episode of ketoacidosis.  The Veteran's current treatment for his DM was restricted diet and Glipizide of 5 mg daily.  His weight had remained stable.  His activities were not restricted as a result of his DM.  Peripheral pulses were 2+ in upper extremities, dorsalis pedis and posterior tibial.  There was trace peripheral edema bilateral lower extremities.  His hands were intact to monofilament, proprioception and vibration.. Both feet were unable to sense monofilament, proprioception, or vibration.  He underwent an EMG which showed normal lower extremity peripheral nerves.  Eye examination showed no evidence of diabetic retinopathy.  He had trace of thickening and yellowing of distal tips of the toes both feet.  He had no diabetes-related bowel functional impairments.  

In May 2011, the Veteran was afforded genitourinary and peripheral nerve examinations.  It was noted that recent September 2010 EMG showed carpal tunnel syndrome.  The Veteran was diagnosed with ED which was less likely as not caused by or a result of his service.  The ED was multifactorial in causation and there were many underlying physical and psychological causes.  There was no evidence that the Veteran started having ED at age 26 as he claimed.  His record mentioned a diagnosis of ED in 2002.  He also had prostate enlargement, biopsies and a BPH diagnosis which can contribute to ED.  His urge incontinence was most likely related to his prostate issues and not his DM.  The Veteran noted numbness and tingling in hands and feet.  The pain was constant to right arm from elbow down to fingers.  He had intermittent numbness and tingling from right calf to toes.  He had intermittent numbness and tingling in left leg from toes to hip.  There was intermittent mild numbness to left arm around the elbow region.  Nerve testing revealed a mild peripheral neuropathy, most likely diabetic in nature.  There was no evidence of lumbosacral radiculopathy. ·The findings were also indicative of bilateral mild carpal tunnel syndrome, slightly worse in the left hand.  The diagnosis was mild peripheral neuropathy of the lower extremities most likely caused by or a result of DM; mild bilateral carpal tunnel syndrome which was not caused by or a result of his service connected DM.

In September 2014, the Veteran was afforded a VA examination.  It was noted that the Veteran was taking a prescribed oral hypoglycemic agent.  His DM did not require regulation of activities.  The Veteran visited his diabetic care provider for episodes of ketoacidosis and episodes of hypoglycemia less than 2 times per month.  He had not been hospitalized.  He had not had progressive unintentional weight loss and loss of strength attributable to DM.  He had diabetic peripheral neuropathy.  His DM did not impact his ability to work.  The peripheral neuropathy examination confirmed the diagnosis of peripheral neuropathy.

At his Travel Board hearing, the Veteran reported that his DM disability had worsened since his last examination.  He related that he was taking medication twice a day and that his physician had restricted his diet and activities.  He related that he was not taking insulin and his DM was controlled via the oral medication.  He indicated that he saw a nutritionist for assistance with his diet.

As noted, in order for a higher 40 percent rating to be warranted, the evidence would have to establish that the Veteran's DM requires insulin, restricted diet, and regulation of activities.  The Veteran's DM is controlled through diet and oral hypoglycemic agent.  The Veteran also reported that his activities are restricted.  However, the Veteran does not contend nor does the record show that his DM requires insulin.  The Veteran reports that no insulin is required.  As such, the Veteran's DM clearly does not meet the criteria for a higher rating and has not met the criteria at any point during the appeal period.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.


ORDER

The application to reopen the claim of service connection for a left lower extremity disability is denied.  

The application to reopen the claim of service connection for a right lower extremity disability is denied.  

The application to reopen the claim of service connection for right ear hearing loss is denied.  

The application to reopen the claim of service connection for right eye vision loss disability is denied.  

A rating in excess of 20 percent for DM is denied.



REMAND

Right Shoulder

The Veteran should be afforded a VA examination to determine if any current right shoulder disability is attributable to the Veteran's first period of service to include during combat.

Left Shoulder

At his Travel Board hearing, the Veteran reported that his left shoulder disability had worsened since his last examination and his physician at the Canton VA facility had increased his medication.  He also indicated that he had been treated at the Wade Park VA facility.  The Veteran stated that he could move his left shoulder about 5 percent of full movement, much less than 25 percent.  He related that he had constant pain, including on movement, and could not lift anything, and he also had weakness.  He said his physician told him not to move his arm including overhead movements.  He stated that his wife lifted his shirts over his head.  The Veteran also indicated that he had a complete loss of grip strength.  The Veteran said he was right-handed.  The Veteran described symptoms exceeding those shown on his last examination; therefore, he should be reexamined.

SFW to the Skull with Headaches

The Veteran testified that his headaches are constant, but some are more severe than others and are prostrating and occur two to three times a week, lasting two to three hours.  The most recent June 2015 examination noted only non-prostrating headaches.  Therefore, he should be reexamined.


Automobile or Adaptive Equipment Grant

The Veteran is currently-connected for throat cancer; left shoulder disability as well as a SFW scar of the left shoulder; DM; peripheral neuropathy of both the left and right lower extremities; residuals of SFW to the skull with headaches; and tinnitus.

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902 (a), (b) (West 2014).  The applicable regulation defines an "eligible person" as a veteran who is in receipt of compensation for disability resulting in the loss or permanent loss of use of one or both feet; the loss or permanent loss of use of one or both hands; or the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808 (b)(1)-(3) (2016). 

In September 2013, VA amended 38 C.F.R. § 3.808 by adding a severe burn injury to the list of eligible disabilities.  Effective February 25, 2015, VA amended 38 C.F.R. § 3.808 again to add amyotrophic lateral sclerosis (ALS) as a qualifying disability for eligibility to entitlement for a certificate of eligibility for automobile or other conveyance and adaptive equipment.  Because the Veteran does not have a severe burn injury or ALS, the amendments are not relevant in this case.

The term "permanent loss of use" is not defined in 38 C.F.R. § 3.808.  The term "loss of use of a hand or foot" is defined in another VA regulation as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance."  38 C.F.R. § 3.350 (a)(2).  That regulation also provides that the determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  Examples given are extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 inches or more, complete paralysis of the external popliteal nerve, and consequent foot drop accompanied by characteristic organic changes.

Notwithstanding the above, a veteran who does not qualify as an "eligible person" under the foregoing criteria may nevertheless be entitled to adaptive equipment if he is entitled to VA compensation for ankylosis of one or both knees or of one or both hips.  38 U.S.C.A. § 3902 (b)(2) (2016), 38 C.F.R. § 3.808 (b)(5) (2016).  Ankylosis is complete immobility of a joint in a fixed position, either favorable or unfavorable.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The Veteran is not service-connected for knee or hip disabilities.

The Veteran testified that he could not use is right arm and that his legs also impeded his ability to drive.  He is service-connected for peripheral neuropathy of the legs and for a left shoulder disability.  The Veteran testified that he cannot use his left hand due to his left shoulder disability.  As noted above, since the Veteran has contended that his left shoulder has increased in severity, he is being reexamined.  The examiner should also assess if the Veteran has loss of use of the left hand, or if he meets any of the other criteria with regard to the service-connected lower extremity disability, and, if applicable, the right upper extremity as well as the service-connected peripheral neuropathy of the lower extremities.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right shoulder disability.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right shoulder disability had its clinical onset during THE PERIOD OF SERVICE TO INCLUDE DURING COMBAT PRIOR TO NOVEMBER 28, 1970, or is related to any in-service disease, event, or injury from that period of service.  

The examiner should also assess the nature and extent of his service-connected left shoulder disability.  The examination should be performed in accordance with the pertinent Disability Benefits Questionnaire (DBQ).  The DBQ should be filled out completely as relevant.  

The examiner should further assess if the right or left shoulder disabilities results in loss of use of either hand.  

The examiner should also assess if the peripheral neuropathy of the lower extremities results in loss of use of either of those extremities.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected SFW to the skull with headaches.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the pertinent Disability Benefits Questionnaire (DBQ).  The DBQ should be filled out completely as relevant.

3.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


